      3:21-cv-02748-MGL          Date Filed 08/25/21       Entry Number 1        Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 John Doe,

                         Plaintiff,

 v.                                                             3:21-cv-02748-MGL
                                                     C.A. No. ____________________________

 Childs Cantey Thrasher, Donald Gist,
 Brian M. Barnwell, Scott E. Frick,
 AJ Holloway, Don Jackson, and
 Brandolyn Thomas Pinkston,
 in their official capacities as members               COMPLAINT FOR DECLARATORY
 of the South Carolina Ethics Commission;                 AND INJUNCTIVE RELIEF
 Alan Wilson, in his official capacity as
 Attorney General; and Byron Gipson, in his
 official capacity as Fifth Circuit Solicitor,

                         Defendants.


       According to the South Carolina Ethics Commission (Commission), it is lawful for a public

official to be secretly paid by a lobbyist principal and to take official action in furtherance of that

special interest so long as the money used to pay the public official is laundered through the

lobbyist principal’s wholly owned subsidiary. It is a legal absurdity that renders the disclosure and

recusal provisions of the South Carolina Ethics, Government Accountability, and Campaign

Report Act of 1991 (Ethics Act), S.C. Code Ann. §§ 8-13-100 et seq., a nullity, but it is not one

Plaintiff John Doe is permitted to speak about without subjecting himself to criminal penalty under

South Carolina Code § 8-13-320(10)(g).

       This action seeks a declaration that a state law that gags a citizen from speaking about an

ethics complaint made about a public official, gags him from speaking about the investigation of

that complaint, and gags him from discussing its disposition once the Commission determines the
      3:21-cv-02748-MGL          Date Filed 08/25/21      Entry Number 1        Page 2 of 14




allegation lacked probable cause is an unconstitutional prior restraint and viewpoint discrimination

that violates the First Amendment of the U.S. Constitution.

       Plaintiff has good reason to want to speak. The Commission corroborated his allegations

that a state Legislator took official action to advance a bill that would benefit a Lobbyist Principal

at the same time Legislator had contracts paying him remuneration from the Lobbyist Principal’s

wholly owned Subsidiary. According to the Commission’s secret Order of Dismissal (Dismissal),

there was no probable cause because Lawmaker’s receipt of the money from Subsidiary did not

constitute an “affiliation” with Lobbyist Principal. If this is the law in South Carolina, the public,

the press, and the General Assembly should know, first and foremost so this massive loophole can

be closed. Plaintiff would like to petition his government to reform the law, but South Carolina

Code § 8-13-540(c) renders the proceeding “confidential” and § 8-13-320(10)(g) threatens him

with criminal prosecution for speaking about this star-chamber proceeding.

       Plaintiff would respectfully show the Court as follows:

       1.      This action arises under the First Amendment of the U.S. Constitution and is

brought under 42 U.S.C. § 1983 and 28 U.S.C. §§ 2201 & 2202. The Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1331.

       2.      The Court has personal jurisdiction over all of the Defendants because they reside

and do official business in the District and exercise state power in the District. Venue is proper

under 28 U.S.C. § 1391(b) because the most substantial part of the events that have and will occur

and give rise to the claim occurred in the District.

       3.      Plaintiff John Doe is an unnamed individual who petitioned his government for

redress by filing an ethics complaint under South Carolina Code §§ 8-13-530(2) & (4). His identity

is undisclosed because of the possibility it would violate South Carolina Code § 8-13-540(C) and




                                                  2
      3:21-cv-02748-MGL          Date Filed 08/25/21      Entry Number 1        Page 3 of 14




subject him to the criminal penalties codified at South Carolina Code § 8-13-320(10)(g). Upon

assignment of this case to a District Judge, Plaintiff will transmit a copy of the Order of Dismissal

to the Court.

       4.       Defendants Childs Cantey Thrasher, Donald Gist, Brian M. Barnwell, Scott E.

Frick, AJ Holloway, Don Jackson, and Brandolyn Thomas Pinkston are the duly appointed

members of the South Carolina Ethics Commission, sued here in their official capacities. They

conduct Commission business in Richland County, South Carolina.

       5.       Defendant Alan Wilson is the duly elected Attorney General of South Carolina sued

in his official capacity. He is the State’s top prosecutor and has jurisdiction to enforce violations

of the South Carolina Ethics Act throughout the State, including in Richland County.

       6.       Defendant Byron Gipson is the duly elected Solicitor of the Fifth Judicial Circuit

sued in his official capacity. He is Richland County’s top prosecutor with jurisdiction to enforce

violations of the South Carolina Ethics Act in Richland County.

                                  FACTUAL ALLEGATIONS

       7.       The following allegations are drawn almost entirely from the factual findings of the

Dismissal issued by the Commission on August 3, 2021. The names of the persons and

corporations involved are not used to preserve the confidentiality of the matter until the Court can

strike down South Carolina Code §§ 8-13-320(10)(g) & -540(C). Some important details are also

omitted for the same reason.

       8.       Legislator is a member of the South Carolina General Assembly and owns

Legislator’s Limited Liability Company (LLC) #1 and Legislator’s LLC #2.

       9.       Subsidiary is a foreign limited liability company and wholly owned subsidiary of

Intermediary Subsidiary.




                                                 3
      3:21-cv-02748-MGL         Date Filed 08/25/21      Entry Number 1       Page 4 of 14




       10.     Intermediary Subsidiary is a foreign limited liability company and wholly owned

subsidiary of Lobbyist Principal.

       11.     Lobbyist Principal is a foreign corporation and a “lobbyist principal” within the

meaning of South Carolina Code § 2-17-10(14). Lobbyist Principal was registered with the

Commission as such since 2017. It employs lobbyists at the South Carolina Statehouse to lobby

lawmakers to support its special interests.

       12.     Neither Subsidiary nor Intermediary Subsidiary have ever been registered as

lobbyist principals.

       13.     In 2017, and while Lobbyist Principal was registered as a lobbyist principal,

Legislator’s LLC #1 entered into a three-year contract with Subsidiary whereby Subsidiary paid

$12,000 shortly after execution of the Contract, $13,000 in the first year, $14,000 in the second

year, and $15,000 in the third year.

       14.     The signatory to the Contract for Subsidiary was its Vice President.

       15.     At the same time Vice President was the vice president of Subsidiary, he was also

employed by and served as a vice president for Lobbyist Principal.

       16.     Upon execution of the Contract, it was to be returned to Intermediary Subsidiary.

       17.     During its investigation, the Commission identified another company owned by

Legislator—Legislator’s LLC #2—with “an identical contract” between Subsidiary and

Legislator’s LLC #2.

       18.     While the Dismissal does not provide any further information, presumably identical

means the financial terms are the same as the contract Legislator’s LLC #1.

       19.     If correct, the total amount paid to Legislator’s various companies by Subsidiary is

$108,000 over three years.




                                                4
      3:21-cv-02748-MGL          Date Filed 08/25/21        Entry Number 1        Page 5 of 14




        20.     The Ethics Act mandates the disclosure of certain pecuniary relationships by public

officials because they are fraught with the prospect of self-interest.

        21.     Of concern here, South Carolina Code § 8-13-1130 requires public officials to

disclose “the name of any person he knows to be a lobbyist … or a lobbyist’s principal … [who]

has in the previous calendar year purchased from the [public official], … or a business with which

the [public official] is associated, goods or services in an amount in excess of two hundred dollars.”

        22.     A “business with which [a public official] is associated” is defined by the Ethics

Act to include a business for which the public official is a director, officer, owner, employee,

compensated agent, or holder of stock worth one hundred thousand dollars or more at fair market

value and that constitutes five percent or more of total outstanding stock of any class. S.C. Code

Ann. § 8-13-100(4).

        23.     Under the Ethics Act, “lobbyists” are persons employed or retained to influence

“by direct communication” public officials or public employees. S.C. Code Ann. § 2-17-10(13).

        24.     Likewise, a “lobbyist principal” is a person on whose behalf or for whose benefit

the lobbyist lobbies. Id. § 2-17-10(14).

        25.     Notably, pecuniary entanglements between lobbyist principals and public officials

are not forbidden provided they are disclosed so the public can draw its own conclusions about

whether the lobbyist principal’s influence is undue.

        26.     However, such associations also impose limits—specifically, disclosure and

recusal—when it comes to the public official taking official action.

        27.     A public official is required to file an annual statement of economic interest (SEI)

that discloses (in relevant part) the identity of every business entity in which the filer (or immediate

family member) held or controlled an interest constituted five percent or more of all outstanding




                                                   5
      3:21-cv-02748-MGL           Date Filed 08/25/21      Entry Number 1       Page 6 of 14




securities or interests valued at $100,000 or more; and a listing of the source of private income

received by the filer (or immediate family). S.C. Code Ann. §§ 8-13-1110 & -1120.

        28.     Further, a public official must disclose any lobbyist or lobbyist principal that,

during the previous calendar year, “purchased from the filer, a member of the filer’s immediate

family, an individual with whom the filer is associated, or a business with which the filer is

associated, goods or services in an amount in excess of two hundred dollars.” Id. § 8-13-1130.

        29.     “No public official … may make, participate in making, or in any way attempt to

use his office … to influence a governmental decision in which he … an individual with whom he

is associated, or a business with which he is associated has an economic interest.” S.C. Code Ann.

§ 8-13-700(B). When a public official is required to act on a matter that affects his economic

interest or that of an associated individual or business, he must recuse and disclose the nature of

the conflict in writing. Id.

        30.     Legislator’s statements of economic interest (SEI) for 2019, 2020, and 2021

reported private income from Legislator’s LLC. In the “Additional Info” section of the SEI,

Legislator reported that entities in which he is a member with interests valued in excess of

$100,000 had contracts with companies in the same business sector as Lobbyist Principal, but

Legislator did not disclose the affiliation with Lobbyist Principal, Intermediary Subsidiary, or

Subsidiary as the companies in question.

        31.     In 2020, when Legislator’s LLC #1 and Legislator’s LLC #2 were still being paid

by Subsidiary, a legislative committee that Legislator serves on met and discussed Lobbyist

Principal’s special interest in a piece of legislation.

        32.     After that discussion, Legislator voted in favor of the bill.




                                                    6
      3:21-cv-02748-MGL          Date Filed 08/25/21      Entry Number 1        Page 7 of 14




       33.     Plaintiff filed an ethics complaint with the appropriate legislative ethics committee

under South Carolina Code § 8-13-530(2) & (4).

       34.     The complaint detailed almost all of facts set forth above, and other supporting facts

omitted here to preserve the confidentiality of the underlying proceeding. Further, it alleged

Legislator (1) failed to properly disclose the relationship with Lobbyist Principal on his SEI as

required by § 8-13-1130 and (2) that Legislator took official action in advancing legislation when

§ 8-13-700(B) required disclosure and recusal.

       35.     Pursuant to South Carolina Code §§ 8-13-530(2) & -540(A)(2), the legislative

ethics committee referred the matter to the Commission.

       36.     Commission staff reviewed the complaint and determined the allegations warranted

investigation. Precisely what the Commission or its staff did to investigate is unknown.

       37.     The matter was eventually considered by the Commission in a secret proceeding

that neither Plaintiff nor the public received notice or an opportunity to be present.

       38.     On August 3, 2021, the Commission entered the Dismissal.

       39.     The Dismissal corroborated virtually all of the factual allegations in the complaint.1

       40.     Nevertheless, the Commission reasoned there was “insufficient evidence” to

believe Legislator violated the Ethics Act because Subsidiary “is not a registered [lobbyist

principal] in the State of South Carolina[,]” therefore (according to the Commission) Legislator




1
  The one factual claim that was not corroborated concerned another piece of legislation the
complaint alleged Legislator voted on when he should have disclosed and recused. In a footnote,
the Dismissal disputes that claim, finding that Legislator did not vote and filed a recusal form
explaining the nature of the conflict. That finding appears correct as to third reading, but not final
passage where, according to the General Assembly’s website, Legislator did vote to concur in the
amendments made by the other legislative branch.


                                                  7
      3:21-cv-02748-MGL         Date Filed 08/25/21      Entry Number 1        Page 8 of 14




was not required to report this information on [Legislator’s] SEI under Section 8-13-1130 of the

Ethics Act.” Dismissal, 5.

       41.      With respect to the obligation to recuse from voting on the committee matter, the

Commission reasoned Legislator “was not required to recuse from this matter because neither

[Legislator] nor any business with which [Legislator] was associated had an economic interest.”

Dismissal, 6.

       42.      The Commission reasoned further:

       As indicated above, [Legislator’s] Agreements are with [Subsidiary], not [Lobbyist
       Principal]. Thus, the only relevant inquiry is whether [Legislator] or [Subsidiary]
       possessed an economic interest in the vote held on [date]. The Commission finds
       that neither [Legislator] nor [Subsidiary] had a sufficient economic interest in [bill
       number] to require recusal.

Dismissal, 6.

       43.      There is no public record of how the individual commissioners (all Defendants

here) voted on the matter or of the evidence presented to them.

       44.      Under the Ethics Act, “[a]ll investigations, inquiries, hearings and accompanying

documents are confidential and only may be released pursuant to this section.” S.C. Code Ann. §

8-13-540(C)(1).

       45.      When the Commission concludes a complaint lacks probable, it must be dismissed,

and it remains “confidential”. Id. § 8-13-540(B)(2)(b) & (C)(1)–(2).

       46.      “The wilful release of confidential information is a misdemeanor, and a person

releasing such confidential information, upon conviction, must be fined not more than one

thousand dollars or imprisoned not more than one year.” Id. § 8-13-320(10)(g).

       47.      Further, the Commission maintains that all letters, written inquiries, and other

correspondence sent to the Commission requesting an investigation of or inquiry into potential




                                                 8
      3:21-cv-02748-MGL         Date Filed 08/25/21        Entry Number 1        Page 9 of 14




violations of the Ethics Act are also confidential and may not be made public. Op. S.C. St. Ethics

Comm., SEC AO2002-010, March 20, 2002 (“It is abundantly clear that all ‘complaints’ filed with

the Commission pursuant to Section 8-13-320 (10)(a) are confidential…. Although the

Commission is concerned about potential constitutional issues, freedom of speech and press and

due process absent the receipt of a verified complaint, the Commission believes the confidentiality

of the process is preeminent.”).2

       48.     Plaintiff received a copy of the Dismissal with a cover letter from Commission staff

dated August 5, 2021, stating “Attached, please find an Order of Dismissal issued by the

Commission on August 3, 3031, in the above referenced matter. Pursuant to S.C. Code Ann. §8-

13-540(C), this matter remains confidential.”

       49.     This action followed.

                             FOR A FIRST CAUSE OF ACTION
                                    (Declaratory Relief)

       50.     Each of the prior paragraphs is incorporated here verbatim.

       51.     This is a facial challenge to the constitutionality of a state law.

       52.     In Gaffney Ledger v. S.C. Ethics Comm’n, 600 S.E.2d 540 (S.C. 2004), a citizen

filed an ethics complaint against a newspaper, the complaint was dismissed, the newspaper

published a story about the dismissal, and the citizen filed another complaint alleging the

newspaper violated then-section 8-13-320(b), requiring a dismissed matter to be stricken unless

the respondent waived confidentiality, and subsection (10)(g), which at that time provided:

       (g) All investigations, inquiries, hearings, and accompanying documents must
       remain confidential until final disposition of a matter unless the respondent waives
       the right to confidentiality. The wilful release of confidential information is a

2
 Available at:
https://ethics.sc.gov/sites/default/files/Documents/Advisory%20Opinions/Advisory%20Opinion
%20Topics/2002/AO2002-010.pdf.



                                                  9
     3:21-cv-02748-MGL          Date Filed 08/25/21      Entry Number 1        Page 10 of 14




       misdemeanor, and any person releasing such confidential information, upon
       conviction, must be fined not more than one thousand dollars or imprisoned not
       more than one year.

Gaffney Ledger, 600 S.E.2d at 542 (quoting S.C. Code Ann. § 8-13-320(10)(g) (Supp. 1993)

(enrolled as 1993 S.C. Laws Act 184 (H.3151) § 147)).

       53.     The Gaffney Ledger Court avoided the newspaper’s constitutional claim and

construed the statute narrowly, explaining:

       A close reading of subsection 10(b) indicates it applies only to the Commission’s
       own record of the proceedings and not to public disclosure by a party. …

       There is no confidentiality requirement as to the parties, however, once the matter
       has been dismissed. Subsection 10(g), and not 10(b), controls a party’s disclosure
       of an ethics matter. As provided in that subsection, all information remains
       confidential only until final disposition.

600 S.E.2d at 542.

       54.     The South Carolina General Assembly disagreed.

       55.     In 2010, then-Chair of the S.C. House Judiciary Committee, Representative Jim

Harrison (now serving time in the state penitentiary for ethics crimes), introduced H.4542 to amend

section 8-13-320(10)(g) to remove the provision construed in Gaffney Ledger and to add a

probable cause determination as the event that triggers public disclosure: “All investigations,

inquiries, hearings, and accompanying documents must remain confidential until a finding of

probable cause or dismissal unless the respondent waives the right to confidentiality.” H.J. Feb.

16, 2010, 118th Leg. Sess. (2009–2010). The bill was passed into law and enrolled. 2011 S.C. Laws

Act 1 (H.4542).

       56.     In 2017, the state legislature amended § 8-13-320(10) again. Subsection (10)(b)

was amended to require dismissal of a complaint when the facts alleged are not sufficient to

constitute a violation and to require the entire matter be stricken from the public record unless the




                                                 10
       3:21-cv-02748-MGL         Date Filed 08/25/21      Entry Number 1      Page 11 of 14




respondent waives confidentiality, and subsection (10)(g) was amended into its current form,

requiring confidentiality when a matter is dismissed for lack of probable cause or as a technical

violation. 2016 S.C. Laws Act 282 (H.3184) § 7.

         57.     Presently, when a member of the public files a complaint using the Commission’s

Complaint Form, it warns:

         All investigations, inquiries, hearings, and accompanying documents must
         remain confidential unless respondent waives the right to confidentiality. If
         there is a finding of probable cause, the following documents become public
         record: the complaint, the response (if any) by respondent, and the notice of
         hearing. If a hearing is to be held, the final order and all exhibits become public
         record. If no hearing is held following a finding of probable cause, the final
         disposition of the matter becomes public record. The willful release of
         confidential information is a misdemeanor, and any person releasing such
         confidential information, upon conviction, must be fined not more than one
         thousand dollars ($1,000) or imprisoned not more than one year. Section 8-13-
         320(10)(g).

SEC-7 (Revised 8/2019) (bold original).3

         58.     “Congress shall make no law respecting an establishment of religion, or prohibiting

the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the

people peaceably to assemble, and to petition the government for a redress of grievances.” U.S.

Const., amend. I.

         59.     The First Amendment is incorporated against the states through the due process

clause of the Fourteenth Amendment. See U.S. Const., amend. XIV § 1.

         60.     South Carolina Code §§ 8-13-320(10)(g) & -540(C), as amended, impose a gag on

persons, like Plaintiff, who seek redress from their government by filing a complaint against public

officials for violations of the Ethics Act.

         61.     A gag order (or gag rule) forbids speech activity.



3
    Available at: https://ethics.sc.gov/sites/default/files/Documents/Complaints/C102form.pdf.


                                                  11
     3:21-cv-02748-MGL          Date Filed 08/25/21       Entry Number 1        Page 12 of 14




       62.     Even among First Amendment claims, gag orders warrant the most rigorous form

of review because they rest at the intersection of two disfavored forms of expressive limitations:

prior restraints and content-based limitations.

       63.     Gag orders inherently target speech relating to litigated matters—i.e., disputes at

the core of public and community life—and run afoul of the presumption that government has no

power to restrict expression because of its message, its ideas, its subject matter, or its content.

       64.     Gag orders are presumptively unconstitutional and require strict scrutiny.

       65.     These concerns are present here where Plaintiff wishes to speak about:

               a. The allegations, which concern a public official’s performance of public

                   duties;

               b. The Commission’s secret investigation and proceeding;

               c. The Commission’s legal conclusion that it is lawful under the Ethics Act

                   for special interests to pay public officials and for the public official to

                   take official action on matters important to the special interest, without

                   disclosure or recusal, so long as the special interest launders the money

                   paid to the public official through a wholly owned subsidiary;

               d. The need to reform the Ethics Act to close this massive loophole

                   allowing special interests to do indirectly what they cannot do directly—

                   pay public officials for official action; and

               e. On other matters of and concerning the underlying matter.

       66.     Plaintiff cannot speak without violating the Ethics Act’s confidentiality provision

and subjecting himself to possible criminal penalty.




                                                  12
     3:21-cv-02748-MGL          Date Filed 08/25/21        Entry Number 1      Page 13 of 14




       67.      Accordingly, the Ethics Act’s confidentiality provision and criminal penalty for

violating it are an unconstitutional gag that offend the First Amendment.

       68.      The Court should declare that South Carolina Code §§ 8-13-320(10)(g) & -540(C):

                a. Impose a prior restraint on speech;

                b. Impose viewpoint discrimination;

                c. Subject Plaintiff to the threat of criminal prosecution for speaking;

                d. Do not further a compelling state interest;

                e. Are not narrowly tailored to accomplish a compelling state interest; and

                f. Violates the First Amendment of the U.S. Constitution.

                              FOR A FIRST CAUSE OF ACTION
                                     (Injunctive Relief)

       69.      Each of the prior paragraphs is incorporated here verbatim.

       70.      Because South Carolina Code § 8-13-320(10)(g) subjects Plaintiff to possible

criminal prosecution, the Court should also grant injunctive relief and:

                a. Prohibit the Commission Defendants from referring any violation of §

                   8-13-320(10)(g) to a prosecutorial authority; and

                b. Prohibit Defendants Wilson and Gipson from initiating criminal process

                   for a violation of § 8-13-320(10)(g).

                                             PRAYER

       WHEREFORE, Plaintiff prays that:

              i.   The Court enters judgment against the Defendants as to each cause of

                   action;

             ii.   The Court declare that South Carolina Code §§ 8-13-320(10)(g) & -

                   540(C) are facially unconstitutional in one or more ways set forth above



                                                 13
       3:21-cv-02748-MGL          Date Filed 08/25/21      Entry Number 1       Page 14 of 14




                     and that Plaintiff is free to disclose, disseminate, publish, discuss, or

                     otherwise speaking about or concerning the underlying ethics matter,

                     the Commission procedure, the Dismissal, the Ethics Act, or any other

                     aspect of this dispute;

              iii.   The Court enjoin Defendants from enforcing the criminal provision

                     codified at South Carolina Code § 8-13-320(10)(g);

              iv.    That Plaintiff recover the costs of this action under 42 U.S.C. § 1988,4

                     and

               v.    That the Court order any such further relief that is necessary to

                     effectuate its judgement, necessary, or just.

                                                Respectfully submitted by,

                                                s/Christopher P. Kenney
                                                Christopher P. Kenney (Fed. ID No. 11314)
                                                RICHARD A. HARPOOTLIAN, P.A.
                                                1410 Laurel Street
                                                Post Office Box 1090
                                                Columbia, SC 29202
                                                Telephone: (803) 252-4848
                                                Facsimile: (803) 252-4810
                                                cpk@harpootlianlaw.com

                                                ATTORNEY FOR PLAINTIFF JOHN DOE

August 25, 2021
Columbia, South Carolina.




4
    No attorneys’ fees are sought.


                                                   14
